In a proceeding- under article 79 of the Civil Practice Act, the guardian ad litem for certain infants appeals from so much of a final order as (1) held invalid an attempted exercise of a power of appointment, (2) held that the donee of the power died intestate as to the entire trust corpus, and (3) held that such corpus should be divided equally between the donee’s son and daughter. Order, insofar as appealed from, unanimously affirmed upon the opinion of the Special Term (203 Mise. 149), with costs to all parties filing briefs, payable out of the trust. Present — Nolan, P. J., Johnston, Adel, Mac Crate and Schmidt, JJ.